Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-22) in the reply filed on 01/14/2022 is acknowledged. Claims 23-24 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, lines 1, 6, recite the limitation of “preferably”. In claim 8, line 5, the limitations of “preferably” is recited. Claim 14, line 7, recites the limitation of “preferably”. Claim 17, line 4, recites the limitation of “preferably”. Claim 18, line 5, recites the limitation of “preferably”.  Claim 19, line 6, recites the limitation of “preferably”. Claim 20, line 1, recites the limitation of 15, line 5, the limitations of “in particular” are recited. These phrases involve a broad limitations followed by narrow limitation—it is unclear whether the narrow limitation is further limiting or not. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(d).  
Claim 1 recites the limitations of “the preferably corrugated molding” in line 6. There is insufficient antecedent basis for the limitations in the claim. Claim 1 recites the limitations of “the production direction” in line 9. There is insufficient antecedent basis for the limitations in the claim. Claim 7 recites the limitations of “the acquisition” in line 5. There is insufficient antecedent basis for the limitations in the claim. Claim 11 recites the limitations of “the data transmission device” in line 4, the limitations of “the data processing device” in line 5, the limitations of “the data display device” in line 5, and the limitations of “the power supply device” in line 5. There is insufficient antecedent basis for the limitations in the claim. Claim 13 recites the limitations of “the circumferential direction” in line 4. There is insufficient antecedent basis for the limitations in the claim. Claim 14 recites the limitations of “the axial direction” and “the radial direction” in line 4. There is insufficient antecedent basis for the limitations in the claim. Claim 15 recites the limitations of “the connection surfaces” in line 6, the limitations of “the inner surfaces” in line 6, and the limitations of “the outer surfaces” in line 7. There is insufficient antecedent basis for the limitations in the claim. Claim 22 recites the limitations of “the entire circumference” in line 3 and “the circumferential direction” in line 5. There is insufficient antecedent basis for the limitations in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (US 2017/0217074), further in view of Ward et al. (US 2017/0157820).
Regarding claims 1, 8, 12, Lupke discloses that, as illustrated in Figs. 1-5 and 8, a device for producing preferably corrugated plastic pipe from a molten plastic tube, comprising:
an injection head (Fig. 1, item 4) for connecting to an extruder (for example, see [0049]), wherein the injection head is provided with a discharge nozzle device (for example, Fig. 2, item 14 (a first die outlet ([0037], lines 2-3) or item 18 (a second die outlet ([0037], line 4)))) for the extrusion of the molten plastic tube (Fig. 1, item 62 (double walled corrugated pipe ([0025]))), and    
several molding jaws (Figs. 1-2, items 6, 8, 44 and 46 ([0035], [0038])), each having a molding surface (as shown in Fig. 2) for a preferably corrugated molding of the extruded molten plastic tube, which, for molding the extruded molten plastic tube, are arranged, each in pairs (as shown in Fig. 1), guided by means of a drive device (as shown in Fig. 1) along a molding path in a production direction of the extruded molten plastic tube and are arranged to be returned by means of the drive device in a return device (as shown in Fig. 1), wherein the molding jaws guided in pairs along the molding path, with their molding surfaces facing each other (as shown 
wherein
at least the injection head has a sensor device (for example, Fig. 2, item 34 (a second pressure transducer ([0047])) or Fig. 8, item 136 (a temperature sensor ([0065])) (related to claim 12)) disposed inside the die tooling 4 which comprises at least one sensor with a data-capturing sensor head, which is arranged such that its capture area comprises an area of the molding surface and/or an area of the receiving space (as shown in Fig. 2). The sensor provided in the sensor device is immovably connected to the die tooling which has the sensor device, is preferably fixed on the die tooling (related to claim 8).  
However, Lupke does not specifically disclose that the sensors are disposed in each of the molding jaws. In the same field of endeavor, multi-cavity molding, Ward discloses that, as illustrated in Figs. 3A-3C, one or more pressure sensors (not shown) can be provided in fluid communication with the interior of each of the mold cavities 220 ([0054], lines 5-8). For instance, each of the pressure sensors may communicate a pressure signal using a radio frequency relay (e.g., RFID), or a BLUTOOTH or Wifi signal could be utilized to transmit the pressure signal to a central controller that, based on the pressure signals, …  to obtain desired pressure in individual mold cavities 220 (in a carousel-type multi-cavity injection molding system) ([0054], lines 8-23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lupke to incorporate the teachings of Ward to provide that a sensor is arranged such that its capture area comprises an 
Regarding claim 2, Lupke discloses that, as illustrated in Figs. 1-5 and 8-9, the sensor head (for example, Fig. 2, item 34) or at least a section of the sensor head is arranged on a molding surface inside the receiving space (as shown in Fig. 2).However, Lupke does not disclose the sensor disposed in the molding surface of the molding jaw. Ward discloses that, as illustrated in Figs. 3A-3C, one or more pressure sensors (not shown) can be provided in fluid communication with the interior (i.e., the molding surface) of each of the mold cavities 220 ([0054], lines 5-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lupke to incorporate the teachings of Ward to provide that a sensor is arranged such that its capture area comprises an area of the molding surface of the molding jaw. Doing so would be possible to detect pressure in each mold cavity to ensure a constant pressure is being maintained in each mold cavity or to all of the downstream mold cavities 220 and make real-time adjustments to melt pressure (e.g., reducing cycle time and avoiding the need to increase pressure at the end of fill to avoid detrimental effects due to shrinkage upon cooling of injection molded products), as recognized by Ward ([0005], lines ; [0054]; [0057], lines 1-9; [0012], lines 1-8).
3, Lupke discloses that, as illustrated in Figs. 1-5 and 8-9, the sensor head (for example, item 30 (a first pressure transducer ([0039]))) or at least a section of the sensor head is arranged at a distance from a molding surface inside the receiving space (as shown in Fig. 2). However, Lupke does not disclose the sensor disposed in the molding surface of the molding jaw. Ward discloses that, as illustrated in Figs. 3A-3C, one or more pressure sensors (not shown) can be provided in fluid communication with the interior (i.e., the molding surface) of each of the mold cavities 220 ([0054], lines 5-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lupke to incorporate the teachings of Ward to provide that the sensor head or at least a section of the sensor head is arranged at a distance from a molding surface inside the receiving space. Doing so would be possible to detect pressure in each mold cavity to ensure a constant pressure is being maintained in each mold cavity or to all of the downstream mold cavities 220 and make real-time adjustments to melt pressure (e.g., reducing cycle time and avoiding the need to increase pressure at the end of fill to avoid detrimental effects due to shrinkage upon cooling of injection molded products), as recognized by Ward ([0005], lines ; [0054]; [0057], lines 1-9; [0012], lines 1-8).
Regarding claim 5, Lupke discloses that, as illustrated in Fig. 2, the sensor head (Fig. 2, item 34) is received in a bore hole which opens to the molding surface or in a recess communicating with the bore hole and formed in the molding surface. However, Lupke does not disclose the sensor disposed in the molding surface of the molding jaw. Ward discloses that, as illustrated in Figs. 3A-3C, one or more pressure sensors (not shown) can be provided in fluid 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lupke to incorporate the teachings of Ward to provide that a sensor is arranged such that the sensor head is received in a bore hole which opens to the molding surface or in a recess communicating with the bore hole and formed in the molding surface. Doing so would be possible to detect pressure in each mold cavity to ensure a constant pressure is being maintained in each mold cavity or to all of the downstream mold cavities 220 and make real-time adjustments to melt pressure (e.g., reducing cycle time and avoiding the need to increase pressure at the end of fill to avoid detrimental effects due to shrinkage upon cooling of injection molded products), as recognized by Ward ([0005], lines ; [0054]; [0057], lines 1-9; [0012], lines 1-8).
Regarding claims 7, 9, Lupke discloses that, as illustrated in Fig. 1, the sensor device has a data transmission device (item 59 (a controller) in Fig. 1) for an acquisition of the data captured at the sensor head (the controller 59 can receive the signals from the air pressure transducers to accurately determine the pressure provided to the pipe cuff as it moves past these die outlets ([0048], lines 5-8))).  
 Regarding claim 10, Lupke discloses that, as illustrated in Fig. 1, the data acquisition device (item 59 in Fig. 1) comprises a data processing device and/or a data storage device (This measured information can be provided to the automated program and depending on the information adjustment of the die tooling (pressure, temperature, etc.) may be required ([0052], lines 11-14)).
11, Lupke discloses that, as illustrated in Figs. 1 and 8, the data acquisition device is immovably connected to the die tooling which has the sensor device.
Lupke discloses the claimed invention except for the sensors in the die tooling being reversed/rearranged and disposed in the molding jaws. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse or rearrange the locations of the sensors, since it have been held that a mere reversal of working parts of a device without modification of the operation of the device involves only routine skill in the art.  One would have been motivated to reverse or rearrange the sensors for the purpose of imparting an alternative design.
Regarding claim 13, Lupke discloses that, as illustrated in Fig. 2, several sensor head are arranged each spaced apart from the other in the circumferential direction (via duplication or symmetry structure of a pair of molding jaws) in the area of the molding surface.
Regarding claim 14, Lupke discloses that, as illustrated in Figs. 1-2, the molding jaws (Figs. 1-2, items 6, 8, 44 and 46 ([0035], [0038])) are each formed in the manner of a profile body with the molding surface running in an axial direction, two connection surfaces running in a radial direction and several outer surfaces running in the axial direction,
wherein two inner surfaces preferably adjoin the molding surface.
 Regarding claim 16.
Claims 4, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lupke et al. (US 2017/0217074) and Ward et al. (US 2017/0157820) as applied to claim 1 above, further in view of Trudeau (US 2008/0088047).
Regarding claims 4 and 15, Lupke discloses that, as illustrated in Fig. 2, the sensor head is arranged on the molding surface inside the receiving space. However, Lupke does not explicitly disclose that the sensor can be totally placed on the molding surface. In the same field of endeavor, injection molding, Trudeau discloses that, as illustrated in Fig. 2, the load cell 242 is a transducer which converts a force or load acting on it into a measurable electrical output and, in an embodiment, may include a strain gauge. Load cell 242 includes leads 247 that communicate with a power source and a receiving device 1275 (i.e. the data transition device), e.g., a controller, …, such as a wireless or dedicated display panel 1275a ([0034], lines 3-10). Thus, Trudeau discloses that the sensor head (load cell 242) can be imprinted (product by process) in sections on the molding surface and the data transition device (the receiving device 1275) has a first section which, starting from the sensor, runs, in particular is imprinted, at least in sections in an area along the molding surface.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Trudeau to provide that the sensor head can be imprinted in sections on the molding surface and the data transition device has a first section which, starting from the sensor, runs, in particular is imprinted, at least in sections in an area along the molding surface. Doing so would be possible to protect the molding surface permanently damaged or deformed, as recognized by Trudeau ([0038]).
17-19, Lupke discloses that the data transition device may include a first section and a second section. However, Lupke does not explicitly disclose the second section which preferably has a radio module. Trudeau discloses that, as illustrated in Figs. 2A and 12, load cell 242 includes leads 247 (the first section) that communicate with a power source and a receiving device 1275 (the data transition device), e.g., a controller, …, such as a wireless or dedicated display panel 1275a ([0034], lines 3-10). Thus, Trudeau discloses the second section which preferably has a radio module (wireless display panel 1275a). Further, Trudeau discloses that, as illustrated in Fig. 12, notification device 1275b may be wireless and/or portable and dedicated to receiving signals solely from force sensors 242 ([0037], lines 17-19). Thus, Trudeau discloses that the device comprises a control system, and in that the control system has a communication device, preferably a further radio module (wireless notification device 1275b). In summary, Trudeau discloses that in the device the second section of the data transmission device and the communication device of the control system are designed for communication with each other, preferably in that the radio module and the further radio module are designed for radio communication with each other.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Trudeau to provide that the second section of the data transmission device and the communication device of the control system are designed for communication with each other, preferably in that the radio module and the further radio module are designed for radio communication with each other. Doing so would be possible for mold operator to identify the source of the problem and address it properly, as recognized by Trudeau ([0037], [0038]).       
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (US 2017/0217074), further in view of Ward et al. (US 2017/0157820).
Regarding claim 20, Lupke discloses that, as illustrated in Figs. 1-2, a molding jaw for producing a preferably corrugated plastic pipe from a molten plastic tube, comprising:
a molding surface (as shown in Fig. 2); and
a die tooling in which a sensor device which comprises at least one sensor with a data-capturing sensor head, which is arranged such that it has a capture area comprising an area of the molding surface and/or an area of a receiving space (as shown in Fig. 2).
Lupke discloses the claimed invention except for the sensors in the die tooling being reversed/rearranged and disposed in the molding jaws. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse or rearrange the locations of the sensors, since it have been held that a mere reversal of working parts of a device without modification of the operation of the device involves only routine skill in the art.  One would have been motivated to reverse or rearrange the sensors for the purpose of imparting an alternative design.
Further, in the same field of endeavor, injection molding, Ward discloses that, as illustrated in Figs. 3A-3C, for instance, each of the pressure sensors may communicate a pressure signal using a radio frequency relay (e.g., RFID), or a BLUTOOTH or Wifi signal could be utilized to transmit the pressure signal to a central controller that, based on the pressure signals, can make adjustments to valve positions of the valve 236 as needed to obtain desired pressure in individual mold cavities 220 (in a carousel-type multi-cavity injection molding system) ([0054], lines 8-23). 
.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (US 2017/0217074), further in view of Ward et al. (US 2017/0157820).
Regarding claims 21-22, Lupke discloses that, as illustrated in Figs. 1-2, a molding jaw pair formed of two molding jaws, each molding jaw comprising:
a molding surface (as shown in Fig. 2); and
a die tooling in which a sensor device which comprises at least one sensor with a data-capturing sensor head, which is arranged such that it has a capture area comprising an area of the molding surface and/or an area of a receiving space (as shown in Fig. 2),
wherein
the two molding surface of the two molding jaws each having the sensor device complement each other, forming a substantially cylindrical inner surface;
wherein
several sensor heads are arranged distributed over an entire circumference of the inner surface (via duplication or symmetry structure of the pair of the molding jaws) each in the area of the molding surface and each spaced apart from each other in a circumferential direction.

Further, in the same field of endeavor, injection molding, Ward discloses that, as illustrated in Figs. 3A-3C, for instance, each of the pressure sensors may communicate a pressure signal using a radio frequency relay (e.g., RFID), or a BLUTOOTH or Wifi signal could be utilized to transmit the pressure signal to a central controller that, based on the pressure signals, can make adjustments to valve positions of the valve 236 as needed to obtain desired pressure in individual mold cavities 220 (in a carousel-type multi-cavity injection molding system) ([0054], lines 8-23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lupke to incorporate the teachings of Ward to provide that the sensor is arranged such that its capture area comprises an area of the molding surface of the molding jaw. Doing so would be possible to detect pressure of molten polymeric material entering each mold cavity to ensure a constant pressure is being maintained in each mold cavity 220, as recognized by Ward ([0054]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742